Exhibit 10.3

WAIVER

Reference is made to that certain Receivables Loan and Security Agreement (the
“Agreement”) dated as of November 21, 2008 among LEAF III C SPE, LLC, LEAF
Funding, Inc., LEAF Financial Corporation, LEAF Equipment Leasing Income Fund
III, L.P. (“Seller”), Autobahn Funding Company LLC (“Lender”), DZ Bank AG
Deutsche Zentral-Genossenschaftsbank, Frankfurt AM Main (“Agent”), U.S. Bank
National Association, and Lyon Financial Services, Inc. (d/b/a U.S. Bank
Portfolio Services). Any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Agreement.

Section 7.01(f) of the Agreement requires Seller to maintain the Minimum
Partner’s Capital as of the last day of any calendar quarter. For the calendar
quarter ending September 30, 2009, Seller’s actual capital is less than such
Minimum Partner’s Capital.

Notwithstanding the foregoing, Lender and Agent hereby waive any rights or
remedies they would have with respect to any breach of this requirement until
the close of business on December 12, 2009. The Agent, Lender and Seller shall
continue to discuss an alternative threshold for Minimum Partner’s Capital.

 

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN By:  

/s/ Sandeep Srinath

By:  

/s/ Jayan Krishnan

AUTOBAHN FUNDING COMPANY LLC By:   DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, its attorney-in-fact By:  

/s/ Sandeep Srinath

By:  

/s/ Jayan Krishnan

Dated November 13, 2009